Opinión concurrente del
Juez Asociado Señor Negrón García.
El presente recurso, sencillo de su faz, en el fondo plan-tea una interrogante importante sobre sana política judicial: ¿deben los tribunales ignorar los eventos que anteceden extrajudicialmente a la aceptación implícita (rebeldía) o expresa (contestación) de responsabilidad alegada en una demanda en cobro de una deuda vencida y exigible para fines de imponer honorarios de abogado por temeridad?
I
Los hechos de este caso constituyen un buen ejemplo de que no pueden desatenderse tales antecedentes.
Trans World Assurance Co., fiadora de un contratista, debía a Raoca Plumbing & Sprinkler Corp. la suma de $15,232.50. Desde junio de 1981 Raoca infructuosamente gestionó el cobro y el 12 de julio de 1982 demandó a Trans World. Esta última, el 30 de septiembre, por conducto de su representante legal, le hizo por carta una oferta de senten-cia por esa cantidad. En 4 de octubre contestó aceptando las alegaciones, pero negando que rehusara previamente pa-gar. En solicitud de sentencia sumaria Raoca demostró las gestiones estériles que efectuó durante un año con anterio-ridad al pleito para cobrar su crédito, y además estableció fehacientemente cómo los oficiales de Trans World eva-dieron ser emplazados y realizaron un subterfugio para evitar que su cuenta bancaria fuera embargada por el alguacil en aseguramiento de la efectividad de la sentencia *470que en su día pudiera recaer. Oportunamente el tribunal dictó sentencia sumaria por dicha cantidad, más $5,000 en concepto de honorarios de abogado. Trans World impugna como improcedente esta partida.
HH HH
Según Couture, la definición de temeridad implica una “[a]ctitud de quien afirma hechos o se conduce sin funda-mento o motivo, con conciencia de la propia sinrazón”. Su raíz etimológica proviene del latín “temeritas, -tis, sustan-tivo derivado del adverbio temere ‘a ciegas’, más tarde ‘al azar, sin reflexión, a la ligera’. El adverbio es, a su vez, un derivado de un temus, -eris ‘oscuridad’”. E. Couture, Vocabulario Jurídico, Buenos Aires, Ediciones Depalma, 1976, págs. 556-557. Nuestra Regla 44.1(d) consagra el principio general que en “caso que cualquier parte haya procedido con temeridad, el tribunal deberá imponerle en su sentencia el pago de una suma por concepto de honorarios de abo-gado”. La doctrina jurisprudencial recoge innumerables instancias de su aplicabilidad. (1) Véase, H. Sánchez Martí-*471nez, Rebelde sin Costas, Bol, Judicial, Año 4, Núm. 2, pág. 14 et seq. (abril-junio 1982). A tal efecto, la norma general prevaleciente es que sólo proceden tales honorarios cuando *472las partes lo han convenido o, en ausencia de pacto, cuando la parte perdidosa haya incurrido en temeridad al instar o defenderse de una reclamación judicial.
El requisito de temeridad presupone, como norma sub-yacente, que los tribunales estén accesibles a las personas para dilucidar de manera civilizada sus quejas y agravios. Aquellos que utilizan las vías judiciales para vindicar un derecho no serán penalizados por el simple hecho de no pre-valecer en la acción. Por esa razón la regla general adop-tada en nuestro ordenamiento procesal desde 1936 —año en que se enmendó en ese sentido el Art. 327 del Código de Enjuiciamiento Civil— es que la parte victoriosa en una acción tiene derecho a recobrar siempre las costas. (2) Los honorarios de su abogado proceden únicamente cuando el tribunal sentenciador determina que la parte perdidosa actuó con temeridad.
El interés cognoscible gubernamental de mantener las salas de justicia abiertas al público ha sido el elemento vital que hemos recogido en las reglas y en nuestra casuística, cimentando esas interpretaciones en el factor “temeridad” como elemento distintivo e indispensable de la condena de honorarios de abogado, cuando éstos no se han pactado. Así, por vía de ejemplo, un demandado que no cuestiona las pre-tensiones de un demandante y, en consecuencia, le es ano-tada la rebeldía, no incurre de ordinario en temeridad. Tal comportamiento supone que ha aceptado tácitamente los hechos bien alegados de la demanda. Igual solución se impone a quien afirmativamente comparece y acepta ex-*473presamente la pretensión de un reclamante. Adviértase, sin embargo, que estas instancias no aparecen detalladamente recogidas en las Reglas de Procedimiento Civil ni en ningún otro cuerpo de leyes aplicable. Forman parte del caudal doctrinario forjado en cada caso particular. Por ende, nues-tra interpretación, aunque basada en la norma general, no tiene que ceñirse estrictamente a una interpretación res-trictiva y sí a razones de justicia y de lógica. Este enfoque nos obliga a apartarnos de la posición que, aunque respeta-ble, propone que sólo mediante enmienda a las Reglas podemos ampliar los contornos de la doctrina general ela-borada por nuestras propias decisiones.
Bajo esta óptica, una parte que demuestra que antes de acudir al foro judicial hizo gestiones razonables y efectivas para que su deudor satisficiera su obligación, que intimó el pago de lo adeudado en debida forma y, aun así, dicho deu-dor rehusó cumplirla, debe tener derecho a recobrar una suma para pagar los honorarios de abogado en que razona-blemente incurrió para hacer valer su derecho. De lo con-trario se estaría prohijando el oportunismo y se erosionaría indebidamente el patrimonio del actor. Más aún, para el deudor recalcitrante es seductora la idea de no pagar su obligación y esperar a que el recurso del acreedor llegue a la vía judicial. Al inventario de consabidas molestias e inconvenientes de un litigio —y a veces la irremediable tar-danza en el procesamiento— estaríamos añadiendo otro incentivo más para no pagar.
Existe un fundamento adicional para sostener la con-dena de honorarios en el caso de autos. Aunque la deman-dada Trans World hizo una oferta de sentencia al ser emplazada, la misma no puede librarla de responsabilidad por los honorarios a que la demandante hubiera tenido derecho hasta ese momento. En otras palabras, la Regla 35.1 de Procedimiento Civil permite que el reclamado haga una oferta para que se dicte sentencia en su contra con la imposición de costas y honorarios devengados hasta esa *474etapa. Si el reclamante la rechaza y luego no obtiene sen-tencia en términos más favorables que los ofrecidos, no puede recobrar costas y honorarios de abogado a partir del momento en que la oferta se hizo. 7 — Pte. 2 Moore’s Federal Practice Sec. 68.06. Pero ello, repetimos, no significa que no pueda recobrar las costas y honorarios devengados con anterioridad a la fecha de la oferta.
De todos modos conviene apuntar que ninguna de las reglas procesales concebidas en nuestro ordenamiento para promover las transacciones puede servir de resguardo para amparar al litigante sagaz. No lo hemos hecho en el pasado. Velilla v. Pueblo Supermarkets, Inc., 111 D.P.R. 585 (1981); Febo Ortega v. Tribunal Superior, 102 D.P.R. 405 (1974). Igual enfoque se impone al presente.
La demandada Trans World tampoco puede aprove-charse de la Regla 35.2 sobre Oferta de Pago. Su texto pre-cisamente releva a un deudor de la imposición de costas, gastos y honorarios de abogados en casos de “cobro de dinero”, únicamente si demuestra “que antes de presentarse la demanda ofreció al demandante la suma total a que tiene derecho e inmediatamente la depositare en el tribunal y resultare que dicha alegación es cierta . . .”. (Énfasis suplido.) La prueba ante nos refleja que ella no ofreció a la demandante Raoca Plumbing la suma total antes de que se iniciara el pleito. Al contrario, rehusó honrar lo adeudado a pesar de haber sido intimada en debida forma.
En virtud del razonamiento expuesto, y en las circuns-tancias presentes en este caso, concurrimos con la sentencia que confirma al tribunal a quo en lo referente a haber eva-luado la conducta de Trans World con anterioridad a la fecha de la presentación de la demanda y haber impuesto honorarios.
-0-

 “La determinación de temeridad descansa en la sana discreción del tribunal, pero una vez el tribunal concluye que la parte perdidosa fue temeraria es imperativa la imposición de honorarios de abogado. Montañez Cruz v. Metropolitan [Cons.] Corp., 87 D.P.R. 38 (1962).
“El Tribunal Supremo, por ejemplo, ha determinado que existe temeridad en las siguientes circunstancias: si hay mala fe en la prosecución del pleito, Matos v. Salvat, 56 D.P.R. 825 (1940); si el demandado contesta una demanda de daños y perjuicios y niega su negligencia, Vda. de Passalacgua v. Cancel, 90 D.P.R. 501 (1964); y si se defiende injustificadamente de la acción, Montañez Cruz v. Metropolitan [Cons.] Corp., 87 D.P.R. 38 (1962), Roses v. Juliá, 67 D.P.R. 518 (1947). El demandado es temerario aunque se defienda de una reclamación exagerada, si no admite su responsabilidad y no limita la controversia a la cuestión del importe de los daños. Rosado v. Segarra, 61 D.P.R. 303 (1943); Meneado v. American Railroad Co., 61 D.P.R. 228 (1943); Acha v. Nevares, 59 D.P.R. 235 (1941). También se ha determinado que existe temeridad en un caso en que el demandado presentó una moción eliminatoria frívola, presentó una contestación extensa a la demanda y luego dejó de presentar prueba. Canals v. Great American Indemnity Co., 56 D.P.R. 457 (1940).
“Un litigante no deja de ser temerario porque en acción de daños y perjuicios días antes del juicio admita su negligencia en el caso y limite entonces la contro-*471versia a la fijación de la cuantía a ser concedida por vía de indemnización, Soto v. Lugo, 76 D.P.R. 444 (1964); o porque no asista al juicio después de haber compare-cido en autos, Vda. de Passalacqua v. Cancel, 90 D.P.R. 601 (1964), Stella v. Bonilla, 66 D.P.R. 542 (1946). Es temerario si aunque no existan precedentes, la ley que rige la cuestión es tan clara que basta aplicarla a los hechos del caso para decidirlo sin dificultad, Muñiz v. Vda. de Suárez, 52 D.P.R. 563 (1938); o por el mero hecho de que una cuestión sea debatible, Serrano v. Roca Vda. de Coy, 43 D.P.R. 670 (1932). Tampoco deja de ser temerario el demandado perdidoso que hubiese tenido que traer como demandado a un tercero que resulta luego ser cocausante solidario del daño. Montañez Cruz v. Metropolitan [Cons.] Corp., 87 D.P.R. 38 (1962). Un asegurador demandado tampoco deja de ser temerario por el hecho de que en la conferencia con antelación al juicio admita su responsabilidad y consigne el importe de la póliza. Valedón v. Fernández, 79 D.P.R. 495 (1956).
“Por otro lado, el Tribunal Supremo ha resuelto que no existe temeridad en las siguientes circunstancias: cuando una persona actúa a base de una apreciación errónea de una cuestión de derecho y no hay precedentes que arrojen luz sobre la cuestión, Cabanillas v. Gelpí, 65 D.P.R. 945 (1946); o existe una honesta discre-pancia en cuanto a cuál es el derecho aplicable a los hechos del caso, Santaella Negrón v. Licari, 83 D.P.R. 887 (1961). Tampoco hay temeridad cuando un li-tigante descansa en una cuestión de derecho no resuelta antes en nuestra jurisdicción, United Hotels of P.R. v. Willig, 89 D.P.R. 188 (1963); o sea, que trata de una cuestión novel, M. Quilichini [Sucrs., Inc.] v. Villa Inv. Corp., [112 D.P.R. 322 (1982)], Morales Garay v. Roldán Coss, 110 D.P.R. [701] (1981), Caloca v. C.I.A.A., 108 D.P.R. 164 (1978).
“Tampoco existe temeridad en acciones de daños y perjuicios si el demandado perdidoso controvierte únicamente la reclamación en cuanto a la suma solicitada en concepto de daños, Soto v. Lugo, 76 D.P.R. 444 (1954); o se litiga solamente el monto de una partida a todas luces exagerada, Reguero v. Jiménez, 44 D.P.R. 780 (1933). En el caso de las compañías aseguradoras, si éstas investigan los hechos del caso, determinan que el mismo es compensable y lo informan así en su primera alegación al tribunal, no incurren en temeridad. Valedón v. Fernández, 79 D.P.R. 495 (1956).
“El Tribunal tampoco ha hallado temeridad respecto a un demandado en una acción de daños y perjuicios que admitió su responsabilidad, en todo momento estuvo dispuesto a reparar el automóvil involucrado en el accidente o a satisfacer el costo de la reparación y la prueba respecto a si el automóvil era reparable o era pérdida total fue conflictiva. Figueroa Pizarro v. Western Assurance Co., 87 D.P.R. 152 (1963). Otro caso en que tampoco se estableció temeridad alguna es aquel en que el demandante desistió voluntariamente de una demanda en cobro de un crédito hipotecario con el propósito de iniciar una acción ordinaria en cobro de dinero. Espina v. Cobián, 51 D.P.R. 377 (1937).
“Cuando la acción es derrotada por la defensa de prescripción (que como se sabe, es una defensa afirmativa renunciable por el demandado, la cual no niega la ocurrencia del evento, sino que interpone el trascurso del tiempo como elemento *472confiscatorio del derecho de accionar) la determinación de temeridad depende de las circunstancias del caso. Rodríguez v. Sánchez, 48 D.P.R. 236 (1935). Para un caso en que el tribunal halló temeridad, véase Sucn. Franceschi v. González, 42 D.P.R. 939 (1931), confirmada 62 F.2d 748 (1932) (la acción estaba prescrita pero el demandante bloqueó todo esfuerzo del demandado para enmendar su contestación y plantear la defensa).” (Escolios omitidos.) H. Sánchez Martínez, Rebelde sin Costas, Bol. Judicial, Año 4, Núm. 2, págs. 14-15 (abril-junio 1982).


 Con anterioridad —excepto el período comprendido entre el 1904 al 1908— las costas, al igual que los honorarios de abogado, eran de imposición discrecional.